Citation Nr: 0018527	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for drug abuse.
 

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 









INTRODUCTION

The veteran had active service from January 1962 to March 
1966.

An RO rating decision in January 1978 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that records did not show his nervous condition to be 
incurred in or permanently aggravated by military service. 
The veteran was notified of this decision, and he did not 
appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that (1) determined 
there was no new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, and (2) denied service connection for drug abuse. 
The veteran submitted a notice of disagreement in October 
1998, and the RO issued a statement of the case in January 
1999.  Correspondence received from the veteran in February 
1999 was accepted as a substantive appeal in lieu of VA Form 
9.  A hearing scheduled for June 27, 2000, was canceled by 
the veteran in May 2000.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1978, service 
connection for a nervous condition was denied.

2.  Evidence submitted since the 1978 RO denial of service 
connection for a nervous condition is redundant and 
cumulative or duplicative of evidence already submitted, or 
is new evidence that does not bear directly and substantially 
on the matter at hand, or is not of such significance that it 
must be considered to fairly consider the claim.

3.  Service connection for drug abuse on a direct basis is 
prohibited by law.  

4.  The veteran is not service connected for any disability.  


CONCLUSIONS OF LAW

1.  The unappealed 1978 RO decision, denying service 
connection for a nervous condition, was final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 19.118 (1978).

2.  The additional evidence submitted subsequent to the 1978 
RO decision, denying the veteran's claim for service 
connection for a nervous condition, is not new and material; 
the claim is not reopened; and the prior RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  There is no legal basis for awarding this veteran service 
connection for drug abuse.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for a Psychiatric Disorder

A.  Factual Background

The veteran had active service from January 1962 to March 
1966.

Service medical records are negative for diagnoses of a 
psychiatric disorder.  The veteran was diagnosed in service 
to have a personality disorder.  The veteran was discharged 
by recommendation of the service medical board, in view of 
this personality disorder. 

The evidence of record at the time of the unappealed 1978 RO 
decision consisted primarily of service medical records, a 
report of VA examination, and VA hospital and outpatient 
treatment records.

Evidence submitted since the unappealed 1978 RO decision 
includes a 1965 report of summary court martial; a report of 
a 1980 psychiatric evaluation showing a diagnosis of 
personality disorder and multiple drug abuse; a 1981 medical 
statement by the veteran's treating physician, stating that 
the veteran has had numerous psychiatric admissions to 
various facilities since 1975 and has been diagnosed with 
schizophrenia, paranoid chronic; reports of VA examinations 
in 1981 and in 1986 showing an Axis I diagnosis of 
schizophrenia and an Axis II diagnosis of personality 
disorder; a 1989 record of VA hospitalization showing acute 
paranoid schizophrenia; and various statements by the veteran 
to the effect that his drug addiction began in service when 
he was transferred by the military to Lexington, Kentucky.

B.  Legal Analysis

The 1978 RO rating decision denied service connection for a 
nervous condition based upon evidence that the nervous 
condition was not incurred in or permanently aggravated 
during service.  Since the veteran did not perfect an appeal 
with that decision, it is final. See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

Because the present appeal does not arise from an original 
claim, the Board must bear in mind the important distinctions 
between an original claim and an attempt to reopen a 
previously denied claim.  Prior to our discussion of the 
evidence which has been obtained in connection with the 
appellant's current appeal, we must first note that the 
United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen the claim of 
service connection for psychiatric disorder, is that which 
has been submitted since the decision addressing that matter 
in 1978.  

As set forth above, the evidence of record at the time of the 
1978 RO rating decision consisted primarily of service 
medical records, showing that the veteran had a personality 
disorder in service.  Service connection cannot be granted 
for a personality disorder, but may be granted for a mental 
disorder which is superimposed upon it during service.  
38 C.F.R. §§ 3.303(c), 4.127.  There is no evidence of record 
of any psychiatric disorder either before or during service, 
or for several years following service.  The evidence at that 
time simply failed to show that any psychiatric disorder 
began in active service, or was caused or aggravated by 
active service.

Since the unappealed 1978 RO rating decision, the evidence 
added to the record includes post service private and VA 
medical evidence that shows the post service presence of a 
psychiatric disorder, but does not set forth any etiological 
connection between this disorder, and the veteran's active 
service which ended many years earlier.  The Board finds this 
evidence not material because, without such a connection 
between the current disability and service, the evidence is 
of no significance.  Moreover, statements by the veteran to 
the effect that his drug addiction began in service, are of 
no significance as they are not competent medical evidence of 
causation or of aggravation of psychiatric disorder.  
Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  Hence, this evidence is not "new and 
material."

While some service personnel records are "new," having not 
be previously associated with the claims file, they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  These records show 
that the veteran was convicted by Summary Court Martial of 
being absent without leave, of failing to obey a lawful 
order, and of wrongful possession of an ID card and wrongful 
possession of a hypodermic needle and syringe.  They also 
show that the veteran was confined for thirty days at hard 
labor and reduced to the lowest pay grade.  However, these 
records are not relevant to the issue at hand for they 
neither show incurrence or aggravation of a psychiatric 
disorder in service.  Again, the Board finds this evidence 
not material because the evidence is of no significance.  
Thus, this evidence is not "new and material."

In sum, the evidence added to the file, after the veteran was 
denied service connection in 1978, is either not competent to 
establish a relationship between the veteran's service and 
his psychiatric disorder, or simply fails to show any 
relationship between the veteran's service, and his 
psychiatric disorder, first shown many years after service.  
Therefore, this evidence is not new and material, as it does 
not bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Accordingly, it does not appear that the Board need reach the 
sequential question of whether the claim is well grounded.  
However, even assuming that question of well-groundedness 
could be reached, we would be compelled to point out that 
that the evidence of record does not include any which could 
be construed as competent to show the onset of the veteran's 
psychiatric disorder in service.   

In other words, the appellant's claim cannot be well grounded 
because he has failed to submit medical evidence showing the 
"incurrence or aggravation of a disease or injury in service 
. . . and of a nexus between the in-service injury or disease 
and the current disability . . . ."  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The Board thus concludes that new 
and material evidence to reopen the claim of service 
connection for a psychiatric disorder has not been presented.


II.  Service Connection for Drug Abuse

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, 
(this is considered direct service connection), but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  The law provides that drug and alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991).  However, service connection for alcoholism and 
substance abuse may be established where they are proximately 
due to or the result of a service-connected disease or 
injury, (this is called secondary service connection).  38 
C.F.R. § 3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
or drug abuse were not deemed to be subject to an absolute 
"willful misconduct" bar.  The VA regulation at that time 
stated that "[o]rganic diseases and disabilities which are a 
secondary result of the chronic use of drugs ... will not be 
considered of willful misconduct origin."  38 C.F.R. § 
3.301(c)(3) (in effective prior to November 1990). It was for 
the express purpose of precluding payment of compensation for 
certain secondary effects arising from willful misconduct, 
including injuries or disease incurred during service as the 
result of the abuse of alcohol or drugs, that 38 U.S.C.A. § 
1110 was amended by the Omnibus Budget and Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-
351 (1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 
2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 
2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990. See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1999).  The isolated and infrequent use of drugs 
by itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that the 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service- 
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel also held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990. 

The General Counsel opinions are binding on the Board.  38 
U.S.C.A. § 7104(c) (1991).  Accordingly, even if the Board 
were to award the veteran entitlement to service connection 
for drug abuse, no compensation benefits would be payable.  

Turning to the facts of this case, the Board notes that the 
veteran's claim was filed well after 1990, and therefore, 
service connection for drug abuse on a direct basis is 
prohibited.  (In this regard, it is also observed that the 
veteran's service medical records fail to show any findings 
regarding drug abuse.  The earliest record reflecting the 
presence of such a condition is dated many years after 
service.  Thus, there is no competent evidentiary basis for 
concluding that drug abuse was incurred during service, 
notwithstanding the prohibition against establishing service 
connection for drug abuse on a direct basis.) 

In addition, it must also be observed that the veteran is not 
service connected for any disability.  Therefore, it is not 
be possible for him to establish service connection for drug 
abuse on a secondary basis, i.e., as proximately due to or 
the result of a service connected disability.  

Under the circumstances described above, it is the Board 
conclusion that the claim for service connection for drug 
abuse has no legal merit.  Accordingly, it must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for a 
psychiatric disorder is denied.

Service connection for drug abuse is denied.



		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals


 

